FELDER, Judge,
concurring:
The classic military definition of a threat is “an avowed present determination or intent to injure the person, property or reputation of another.” An admission by a service member that her possession of marihuana was for the purpose of selling to fellow service members on a military installation is simply a threat to injure them and damage the reputation of the military community. As explained in United States v. McCarthy, 2 M.J. 26, 29 (C.M.A.1978), military interest is pervasive when the sale of drugs occurs off-post, the criminal venture is developed through military association and the most likely recipients of contraband would be soldiers on post. A combination of this factor with the others enumerated in the principal opinion establish service connection.
I concur with the majority in the resolution of all the issues and the disposition of this case.